Citation Nr: 0335017	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  00-13 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for 
post-traumatic stress disorder with a generalized anxiety 
disorder and dysthymia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






REMAND

On April 29, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The Board has received evidence that 
the veteran had been hospitalized, 
possibly on two occasions, since the 
prior requested development.  Obtain the 
veteran's medical records from the VA 
Medical Centers (VAMCs) in Hampton and 
Salem, Virginia for hospitalization and 
treatment for any psychiatric disorder, 
to include post-traumatic stress disorder 
(PTSD), during the period from September 
2002 to the present time.  Request 
complete records of inpatient and 
outpatient treatment and evaluation, 
including at the Mental Hygiene Clinic 
and the PTSD Clinic.  

2.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, 
send the claims file back to the examiner 
who examined the veteran in January 2003 
(H. Maxwell, Jr., at the Hampton VAMC).  
Request that Dr. Maxwell provide a 
supplemental opinion addressing whether, 
on the basis of his review of all 
additional records received, the medical 
opinion previously provided in should, in 
any way, be revised or amended.  
Dr. Maxwell should provide the complete 
rationale for all conclusions reached.  

3.  If Dr. Maxwell is not available, or 
is unable to provide the requested 
medical opinion without examining the 
veteran, arrange for the veteran to 
undergo a VA psychiatric examination at 
the appropriate VA medical facility.  The 
entire claims folder must be furnished to 
the physician designated to examine the 
veteran, and report of the examination 
should reflect the consideration of 
documented medical history and 
assertions.  

All indicated studies and tests (to 
include psychological testing, if 
warranted) should be accomplished, and 
all clinical findings should be reported 
in detail.  Regarding the latter, the 
examiner should specifically render 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of each of the following:  memory loss; 
depressed mood; anxiety; panic attacks; 
sleep impairment; impaired judgment, 
speech, impulse control, and/or thought 
processes; neglect of personal hygiene 
and appearance; suicidal ideation; and 
delusions or hallucinations.  The 
examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
score, and an explanation of what the 
score means.  The examiner should also 
furnish an assessment as to the impact of 
the veteran's service-connected PTSD with 
a generalized anxiety disorder and 
dysthymia on his ability to obtain and 
retain substantially gainful employment.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for conclusions 
reached, in a printed (typewritten) 
report.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



